LUMPKIN, J.
(After stating the facts.) A challenge to the array is an objection to all the jurors collectively, because of some defect in the panel as a whole. If some of the jurors included in the panel are not impartial, this can not be properly reached by a challenge to the array, but by challenge to the polls. TJpon proper challenge of a juror on the ground that he was a member of the jury on a previous trial involving the same transaction, the court will investigate the question; and if the juror be found incompetent, he will be set aside for cause. The motion for a new trial states that “for this reason this defendant challenged the array thus put upon, him, upon the ground that the said panel did not contain an impartial jury, and asked the court to discharge said ten jurors and fill the panel with ten impartial jurors.” But in the order overruling the motion for a new trial the presiding judge made the following statement: “In connection with the additional grounds of the motion, it is proper to state that the challenge to the array was. oral; there was no challenge to the poll, nor request to examine any juror upon his voir dire; no particular juror was challenged.” It thus appears that the challenge was made to the array instead of to-the polls. See Penal Code, §972; Eberhart v. State, 47 Ga. 598;. Blackman v. State, 80 Ga. 785(2); Schnell v. State, 92 Ga. 459; Thompson v. State, 109 Ga. 272; Teal v. State, 119 Ga. 102; Crew v. State, 113 Ga. 645; Wells v. State, 102 Ga. 658; Brown v. State, 104 Ga. 736; Lewis v. State, 118 Ga. 803; Rawlins v. State, ante,, 33.

Judgment affirmed.


All the Justices concur.